Citation Nr: 0117211	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-12 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


WITNESSES AT HEARING ON APPEAL

Veteran and J. R.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from April 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Specifically, in disability compensation claims, the VCAA 
states that the duty to assist requires VA to obtain the 
veteran's service medical records or other relevant service 
records held or maintained by a government entity.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  When VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).

The new law also specifies that VA's duty to assist in a 
disability compensation claim includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record 
(1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

The Board finds that a remand is required for compliance with 
the new VCAA provisions.  In addition, because the RO has not 
yet considered whether the VCAA requires any additional 
notification or development action, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.   In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken.

First, the Board notes that service medical records received 
in November 1999 included a January 1972 report of 
psychiatric evaluation, which showed a diagnosis of passive-
aggressive personality disorder and noted a history of 
sociopathic behavior.  The report was a form that provided 
questions with boxes for affirmative or negative responses 
and a small area for comments.  There was no full report of 
the psychiatric evaluation.  In September 2000, the RO 
requested all service medical records, including records 
associated with the January 1972 psychiatric evaluation.  The 
packet of records received in February 2001 in response to 
the request included copies of the psychiatric evaluation 
form and other records previously received, as well as 
unrelated documents.  The packet did not include a full 
report of the psychiatric evaluation.  There was no 
indication as to whether such a report exists.  Pursuant to 
the VCAA, the Board finds that a remand is required either to 
secure the report or to clarify whether it exists.    

Second, the veteran underwent a VA psychiatric examination in 
December 1999.  The sole diagnosis from the evaluation was 
paranoid personality disorder.  The examiner noted that the 
claims folder was available for review but that he was unable 
to tell how far back the veteran's psychiatric problems 
dated.  Records received from the Social Security 
Administration in March 2001 included a psychiatric 
evaluation by M. Seidenfeld, Ph.D., dated in August 1999.  
The diagnosis was mixed-type delusional disorder (persecutory 
and grandiose) and schizotypal personality disorder.  As 
discussed above, service medical records reflect a diagnosis 
of passive-aggressive personality disorder with a history of 
sociopathic behavior.

The Board acknowledges that personality disorders are not 
diseases or injuries within the meaning of applicable VA 
legislation.  38 C.F.R. §§ 3.303(c), 4.127 (2000).  However, 
the veteran has also been diagnosed as suffering from a 
psychosis, for which service connection is allowable.  The 
Board finds that another VA psychiatric examination would be 
helpful to resolve the different psychiatric diagnoses of 
record, if possible, and to explore the duration of the 
veteran's psychiatric history and possible relationship 
between his current disorder and service.     

Finally, in correspondence received at the Board in June 
2001, the veteran stated that the initial portion of his July 
2000 personal hearing was not recorded and therefore was not 
transcribed.  He asserted that the missing portion of the 
hearing was vital to his claim.  He also alleged that false 
statements were included in the transcript by the 
transcriber.  On remand, the RO should offer the veteran an 
opportunity for a new personal hearing.   

Accordingly, this case is REMANDED for the following:

1.  The RO should again attempt to secure 
the veteran's complete service medical 
records, to include a psychiatric 
evaluation report from January 1972 as 
provided by law.  If no additional records 
exist, a response to that effect is 
required and must be associated with the 
claims folder.   

2.  After securing additional service 
medical records, if any, the RO should 
afford the veteran a VA psychiatric 
examination.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review for the examination.  

After a review of the claims folder, 
particularly the service medical records, 
the report of the August 1999 evaluation 
by M. Seidenfeld, Ph.D., and the report of 
the December 1999 VA examination, the 
examiner should offer an opinion as to the 
most appropriate psychiatric diagnoses for 
the veteran, if any.  The examiner should 
also offer an opinion as to whether it is 
at least as likely as not that any current 
psychiatric disorder is related to any 
psychiatric disorder demonstrated in 
service.  If the examiner is unable to 
provide a requested opinion, the report 
should so state.  Any opinion offered 
should include a complete rationale.   

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

4.  The RO should contact the veteran in 
writing and ask whether he desires another 
personal hearing at the RO.  If so, the RO 
should schedule the veteran for a hearing. 

5.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

6.  The RO should then readjudicate the 
claim for service connection for a 
psychiatric disorder.  If the disposition 
remains unfavorable to the veteran, the RO 
should furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


